                                                          U.S. Department of Justice
  [Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building



MEMO ENDORSED
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          July 14, 2021

  BY ECF
  Honorable Katherine Polk Failla
  United States District Judge
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, New York 10007

          Re:    United States v. $4,556.30 in United States Currency, 20 Civ. 8950 (KPF)

  Dear Judge Failla:

          The parties jointly request that the Court adjourn the Initial Pretrial Conference, currently
  scheduled for July 20, 2021 at 11:00 a.m., for forty-five days while the parties continue to negotiate
  a settlement in this matter. The parties anticipate that they will be prepared to go forward in this case,
  either with a settlement or with the Initial Pretrial Conference, at that time. This is the parties’ second
  request for an adjournment. The Court granted the parties’ first request on March 25, 2021.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:      /s/
                                                       Stephanie Lake / Sheb Swett / Aline Flodr
                                                       Assistant United States Attorneys
                                                       (212) 637-1066 / 6522 / 1110


  cc: Martin S. Bloor, Esq. (by ECF)


  Application GRANTED. The initial pretrial conference scheduled
  for July 20,2021, is hereby ADJOURNED to September 7, 2021, at
  10:00 a.m. At the appointed time, the parties shall call (888)
  363-4749 and enter access code 5123533. The parties' joint
  pre-conference submissions (see Dkt. #13), shall be due on or
  by September 2, 2021.
                                                                 SO ORDERED.
  Date:         July 14, 2021
                New York, New York


                                                                 HON. KATHERINE POLK FAILLA
                                                                 UNITED STATES DISTRICT JUDGE
